                            United States District Court
                                      for the
                            Southern District of Florida

Karen Shapiro, Plaintiff,               )
                                        )
v.                                      ) Civil Action No. 19-23163-Civ-Scola
                                        )
NuVasive, Inc., Defendant.              )

                      Order Granting Motion to Dismiss
      The Plaintiff Karen Shapiro brought negligence and strict liability claims
against the Defendant NuVasive, Inc. (“NuVasive”) for injuries she sustained
from a surgery due to allegedly defective Polyaxial Screws. Now before the Court
is the NuVasive’s motion to dismiss. (ECF No. 12.) For the reasons set forth
below, the Court grants the motion to dismiss (ECF No. 12).
     1. Background
       On July 13, 2020, Karen Shapiro underwent spinal fusion surgery. (ECF
No. 1- 3 at ¶ 6.) The surgeon used the NuVasive SpheRx DBR II Spinal System,
a screw system that consists of various types of “polyaxial screws, dual ball rods,
locking nuts, and transverse connectors.” (Id. at ¶¶ 7, 14.) Shortly after her
surgery, Shapiro’s physician took an x-ray of her back, which showed that “all
of her medical hardware was in an excellent position.” (Id. at ¶ 8.) At a follow-up
visit to the doctor’s office on July 11, 2012, Shapiro no longer had any
complaints of back pain. (Id. at ¶ 9.)
       On April 14, 2017, nearly seven years after the surgery, Shapiro
complained of back pain to her physician. (Id. at ¶ 10.) The doctor took another
x-ray, which showed “that the defective pedicle screw at the SI level and the
defective facet screw on the left contralateral side had broken off and fragments
of the screw had become contained within the bone.” Id. Shapiro needed to
undergo a second spinal surgery to remove the failed screws and perform a
fusion augmentation. (Id. at ¶ 11.)
       Shapiro brought this suit for strict liability and negligence against
NuVasive, who “was engaged in the business of designing, manufacturing,
inspecting, testing, advertising, marketing, selling, and distributing…the
NuVasive SpheRx DBR II Spinal System.” (Id. at ¶ 13.) Now, NuVasive seeks to
dismiss Shapiro’s complaint for failure to state a claim (ECF No. 12.)
   2. Legal Standard
        A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
short and plain statement of the claim showing that the pleader is entitled to
relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). “But where the well-pleaded facts do not permit the court to infer more
than the mere possibility of misconduct, the complaint has alleged—but it has
not shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A court
must dismiss a plaintiff’s claims if she fails to nudge her “claims across the line
from conceivable to plausible.” Twombly, 550 U.S. at 570.
   3. Strict Liability Claims
        Under Florida strict liability law, “the manufacturer of a defective product
can be held liable if the manufacturer made the product in question, if the
product has a defect that renders it unreasonably dangerous, and if the
unreasonably dangerous condition is the proximate cause of the plaintiff’s
injury.” Jennings v. BIC Corp., 181 F. 3d 1250, 1255 (11th Cir. 1999) (citing West
v. Caterpillar Tractor Co., 336 So. 2d 80, 87 (Fla. 1976)). The manufacturer can
be held strictly liable for a defective product under three theories: a design defect,
a manufacturing defect, or an inadequate warning. Id. Here, Shapiro brings strict
liability claims against the manufacturer under the design defect and the
manufacturing defect theories of liability. (ECF No. 1-3.) NuVasive argues that
Shapiro’s strict liability claim must be dismissed because Shapiro did not
sufficiently identify a defect. The Court agrees.
        “The complaint must contain factual allegations about what was in fact
defective about the product.” Witt v. Howmedica Osteonics Corp., 2013 WL
6858395, *2 (S.D. Fla. 2013) (King, J.) (strict liability claim dismissed because
there were no allegations about how the product was defective); Gomez v. Pfizer,
Inc., 675 F. Supp. 2d 1159, 1163 (S.D. Fla. 2009) (Ungaro, J.) (dismissing the
suit because there were no factual allegations suggesting what was defective
about the products); Rice v. Walker, 359 So. 2d 891, 892 (Fla. 3d DCA 1978)
(dismissing the products liability complaint where the plaintiff did not allege
facts showing how the product was defective); cf. Bailey v. Janssen
Pharmaceutical, Inc., 288 Fed. App’x 597, 607-608 (11th Cir. 2008) (upholding
the complaint because it suggests several possible defects existing at the time
plaintiff used the product).
       Shapiro does not identify a defect in NuVasive’ product. Instead, she
alleges that seven years after surgery, an x-ray exam “revealed that the defective
pedical screw at the SI level and the defective facet screw on the left contralateral
side had broken off and fragments of the screw had come contained within the
bone.” (ECF No. 1-3 at ¶ 22.) Shapiro argues, without citing a strict liability case,
that this allegation is sufficient, and that requiring her to specify how the product
is defective is “unattainable” and that it is “contrary to law” to require a plaintiff
to definitively prove her claims at this stage. (ECF No. 16 at 2-3.) However, the
law only requires Shapiro to identify a defect that she contends caused her
injury. See, e.g., Gomez, 675 F. Supp. 2d at 1163. It does not require Shapiro to
prove that the screws used in her surgery were in fact defective.
   4. Negligence Claims
       Shapiro brings a negligence claim under several theories of liability
including a design defect, a manufacturing defect, failure to test, failure to warn,
and failure to inspect. (ECF No. 1-3 at ¶ 22.) First, Shapiro’s allegation of
inadequate testing and inspecting are problematic because they are not
independent bases for a negligence claim. “Under Florida law, a manufacturer's
duty to test is a subpart of its duty to design a product with reasonable care and,
therefore, is subsumed in the plaintiff's claims for defective design and failure to
warn.” Tsavaris v. Phizer, Inc., 2016 WL 375008, at *4 (S.D. Fla. Feb. 1, 2016)
(citing Adams v. G.D. Searle & Co., Inc., 576 So. 2d 728 (Fla. 2d DCA 1991)).
Therefore, the Court cannot analyze whether Shapiro’s inadequate testing and
inspecting allegations support her negligence count, “only as corroborating her
design defect and failure to warn counts.” Id.
       Second, Shapiro sues for negligence under a theory of failure to warn.
However, in the prescription drugs or products context, the manufacturer
“discharges its duty to warn by providing the physician with information about
risks associated with those products.” Rounds v. Genzyme Corp., 440 Fed. App’x
753, 754 (11th Cir. 2011). “The manufacturer’s duty to warn of a prescription
product’s hazards runs to the physician, not directly to the patient.” Id.
Therefore, Shapiro’s failure to warn claim cannot stand against NuVasive, the
manufacturer.
       Third, Shapiro brings defective design and manufacturing claims through
a theory of negligence. (ECF No. 1-3 at ¶¶ 21-23.) “The basic elements of a
negligence cause of action apply equally to products liability manufacturing
defect claims grounded in negligence.” Kuchenbecker v. Johnson & Johnson,
2019 WL 4416079, at *1 (S.D. Fla. Sept. 16, 2019) (Moreno, J.). “A plaintiff must
allege: (1) a duty of care was owed to the plaintiff; (2) defendant breached that
duty of care; and (3) the breach of that duty of care was a proximate cause of the
plaintiff’s injuries.” Id. “In addition to these elements, a plaintiff must also
establish that the product at issue was defective or unreasonably dangerous.”
Id; see also, Hosler v. Alcon Laboratories, Inc., 2012 WL 4792983, at *5 (S.D. Fla.
Oct. 9, 2012) (Rosenbaum, J.) (“the product was defective or unreasonably
dangerous” is an element of stating a products liability claim based on
negligence, including negligent design or manufacture); Kaufman v. Pfizer
Pharmaceuticals, Inc., 2010 WL 9438673, at *4 (S.D. Fla. Nov. 23, 2010) (Ungaro,
J.) (the plaintiff failed to state a plausible negligence claim because she did not
allege sufficient detail, including “the particular defect each drug has.”).
       As explained supra, Shapiro did not sufficiently identify a defect in the
product or demonstrate how the device “deviated from manufacturing
specifications.” Kuchenbecker, 2019 WL 4416079 at *2. “Without pinpointing a
specific manufacturing [or design] defect,” this complaint fails to state a claim
for negligence. Thus, her negligence claims for defective design and
manufacturing fail for the same reason as her strict liability claim.
   5. Conclusion
   In sum, the Court grants NuVasive’s motion to dismiss without prejudice
(ECF No. 12). The Court orders the Clerk to close the case and denies and
pending motions as moot.

      Done and ordered in chambers, at Miami, Florida, on November 5, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
